DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous rejections under 35 U.S.C. 112(a), 112(b), and 103 have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/464511, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 10 with respect to “a forward facing position” of the therapeutic ultrasound transducer, claim 13 with respect to “the device configured for power between 25-40 W”, claim 15 with respect to “the device being MRI compatible”, and claim 18 with respect to “delivering the device to a brain through one of a group consisting of Kocher's point, the nasal cavity, through an eyebrow incision, Frazier's point, Dandy's point, Keen's point, and Paine's point” are not supported by the specification of the provisional application. Accordingly, claims 10, 13, 15, 18, and 20 are not entitled to the benefit of the prior application of the provisional application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 25-27, and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 7 recites “wherein the endoscopic array elements are configured for image guidance of the therapeutic ultrasound array”. 
The amendment to claim 25 recites “wherein the endoscopic array elements are configured to capture images that show where the distal end is located anatomically in real-time”
However, there is insufficient detail describing this function of the endoscopic array elements. Instead the specification discloses that the “FIGS. 6C-6E illustrate an endoscopic array 36 being positioned on the elongate body 32 of the device 10. The endoscopic array 36 is again positioned proximal to the ultrasound transducer 24.”, paragraph 0038. This description describes the position of the endoscopic array, but these is not seen as wherein the endoscopic array elements are configured for image guidance of the therapeutic ultrasound array or wherein the endoscopic array elements are configured to capture images that show where the distal end is located anatomically in real-time. In other words, neither the specification nor diagrams discloses imaging with respect to the endoscopic array elements. These elements in the claim have to be positively recited in the specification for either one to be included in the claims. 
The amendment to Claim 27 recites “further comprising a disc that extends radially outward from the body, wherein the endoscopic array elements are coupled to a forward-facing side of the disc”. 
However, there is insufficient detail describing this limitation in the specification or diagrams. Specifically, the endoscopic array elements do not appear, in the diagrams, to be coupled to a forward-facing side of a disc. It appear that the endoscopic array elements are supported on the body in the diagrams. In addition, the specification provides no support for the endoscopic array elements coupled to a side of a disc. Instead the specification recites 0039: “an endoscopic array 36 being positioned on the elongate body 32 of the device 10. The endoscopic array 36 is again positioned proximal to the ultrasound transducer 24.”. As such recitation of “further comprising a disc that extends radially outward from the body, wherein the endoscopic array elements are coupled to a forward-facing side of the disc”, represents new matter.
The newly added Claim 29 recites “wherein the therapeutic ultrasound array, the ultrasound transducer, and the endoscopic array elements are not position within a housing.” 
However, there is insufficient detail describing this limitation in the specification or diagrams. These elements in the claim have to be positively recited in the specification for either one to be included in the claims. The mere absence of a positive recitation is not basis for an exclusion, and therefore it represents new matter. 
The newly added Claim 30 recites “wherein the therapeutic ultrasound array is configured to be curved inwards, outwards, or to a side relative to a central longitudinal axis of the handle without having a movable rod coupled to a distal tip of the therapeutic ultrasound array.” 
The joystick is only disclosed as performing these functions of curving the therapeutic array inwards and outwards or to a side relative to an axis of the handle described in paragraph [0040]. However, the specification and diagrams do not describe “relative to a central longitudinal axis of the handle without having a movable rod coupled to a distal tip of the therapeutic ultrasound array.”; and therefore, it represents new matter. 
The dependent claims of the above rejected claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claim 1, 8, and 16, the phrase "endoscopic array elements" renders the claim indefinite because it is unclear what the endoscopic array element is. Referring to claim 7 and 25, it appears the endoscopic array elements are configured to capture images. However, this is not represented in the specification, see 112a above. For office action purpose the claim limitation will be interpreted to be endoscopic cameras. Appropriate action is required. 
Regarding claim 13, the phrase, “25-40 W” is unclear. It is unclear what the term “W” refers to. As such, for office action purposes the term will be interpreted as Watts (W). It is suggested for the claim to recite “Watts (W)”. In addition, the specification provides no support for what the term “W” refers to. Appropriate correction is required. 
The dependent claims of the above rejected claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12, 15, 24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al (US 5,471,988, Published 1995-12-05, hereinafter “Fujio”) in view of Weng et al (US 2001/0031922 A1, Filed 2000-12-22, hereinafter “Weng”). 
Claim 1: Fujio discloses, A device for focused ultrasound (Abstract: “Provided on the side of a distal end of an insertion part are an observation ultrasonic transducer for acquiring an ultrasonic image and a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”) comprising: 
a body (ultrasound probe) having a proximal end and a distal end (see FIG. 25); 
a handle (operation portion 108) positioned proximate to the proximal end (see FIG. 25) and configured to be held by a user during a surgical procedure (Col 26 L.41-45: “The ultrasonic probe 102A is constructed of a small tube (capillary) insert portion 107, a wide operation portion 108 which is formed on the proximal of the insert portion 107 and which is gripped by an operator for insertion and bending operations”); 
a therapeutic ultrasound array (ultrasonic treatment transducer 120, refer to Abstract: “… a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”) positioned proximate to the distal end (See FIG. 27) wherein the therapeutic ultrasound array is comprised of a number of ultrasound array elements (transducer array 56); 
an ultrasound transducer (Ultrasonic transducer array 55: Refer to Col 27 L.27-28: “the convex-array ultrasonic transducer 124”) positioned proximate to the distal end (see FIG. 27), wherein the ultrasound transducer is configured for imaging of a treatment site (Abstract: “Provided on the side of a distal end of an insertion part are an observation ultrasonic transducer for acquiring an ultrasonic image and a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused. Positioning or the like between the observation ultrasonic transducer and the therapeutic ultrasonic transducer is so conducted that a focusing point…..It is also made possible to confirm the position of the lesion part and to acoustically observe a state of the lesion part during irradiation of the therapeutic ultrasonic wave.”); 
a forward-facing endoscopic array element (the objective lens 132 with the CCD 133) that is positioned radially outward from the body; and (Col 27 L.56-57: “CCD 133 disposed in a plane of the focus of the objective lens 132.”; as well as Col 28 L.2-11: “The objective lens 132 allows an optical image of the tissue of interest to take place on the pickup surface of CCD 133. The CCD 133 is connected to an unshown video signal processing system in CCU 104 via a signal line 136. The signal from CCD 133 is converted by the video signal processing system into a videsso signal, which is then fed via the superimposing circuit 129 to the color monitor 6 where both ultrasonogram 130 and endoscopic image 137 are simultaneously displayed.”) 
As such, Fujio discloses an obtaining a signal with objective with a CCD that is converted to an endoscopic image. The objective lens with the CCD is positioned radially outward from the body as seen in FIG. 27 and 28A.
a joystick (knob 140) coupled to the handle (see FIG. 25) and configured to control steering of the therapeutic ultrasound array (Refer to Col 28 L.17-21: “Rotation of an angle knob 140 (FIG. 25) turns the pulley 138 which in turn pulls one of the angle wires 129 and loosens the other of the angle wires 129 so that a bend is formed in a manner that the bendable portion 115 is bent inwardly on the pulled wire 129 side.”; as well as Col 28 L.25-31: “The bendable portion 115 is freely bent, causing the ultrasonic treatment means 117, the ultrasonic monitoring means 118, the treatment function guide portion, and the optical monitoring means 119 all in front of the bendable portion 115 to look in any direction, and the construction of the bendable portion 115 has a construction similar to the bendable portion of the ordinary endoscope.”). 
As such, the knob controls the movement of the bendable portion thereby controlling the steering of the therapeutic ultrasound array. 
 	Fujio fails to disclose that the endoscopic array element being a plurality of forward-facing endoscopic array elements.
However, Fujio further discloses another embodiment with two objective lens and two CCDs, refer to Col 40 L.46-51: “The system 201 uses an ultrasonic probe 102C which comprises an optical monitoring means with two objective lenses and two CCDs. The endoscopic images picked up by two CCDs are signal processed by CCU 104 into video signal, which are output to a color monitor 106 via a superimposing circuit and the like.”
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the optical monitoring means 119 of Fujio, to include two objective lens and two CCD’s as taught by another embodiment of Fuijo. The motivation to do this yields predictable results such as improving the endoscopic image presentation. As such, this modification discloses, a plurality of forward-facing endoscopic array elements that are positioned radially outward from the body.
Fujio as modified fails to discloses, a number of ultrasound array elements that are configured to move relative to one another; and a joystick configured to control a curvature of the therapeutic ultrasound array; 
However, in an analogous interventional tool of the field of endeavor, Weng discloses, a flexible ultrasound transducer array. Specifically, Weng is relied upon to teach a number of ultrasound array elements that are configured to move relative to one another (0064: “flexible transducer assembly 7 can be a single transducer element that is flexible or a plurality of transducer elements configured in an array that is flexible and can be bent into a desired concave curved shape.” As such bending the array to a desired concave curved shape would configured the ultrasound array elements to move relative to one another.); and a joystick (knob 25) configured to control a curvature of the therapeutic ultrasound array. (0066: “FIG. 13C depicts an ultrasound applicator 54, which is entirely manual, since focal depth is set by manually turning a knob 25 on an external control housing 24. A flexible cable 27 is retracted or extended relative to a fixed sheath 28 as knob 25 is rotated about a central hub 26…As knob 25 is rotated, flexible cable 27 is either wound onto central hub 26, or is unwound from the hub. The longitudinal movement of flexible cable 27 pushes or pulls movable member 29…The longitudinal translation of movable member 29 causes the radius of curvature and focal point of flexible transducer assembly 7 to change accordingly.”; as well as 0067 which discloses that the flexible transducer assembly delivers therapeutic ultrasound energy, “therapeutic ultrasound energy delivered from flexible transducer assembly 7”.) 
As the knob is rotated the flexible cable pushes or pulls the movable member 29 to cause the radius of the flexible transducer assembly to change. Therefore, the knob is configured to control a curvature of the therapeutic ultrasound array.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify a number of ultrasound transducer elements of a therapeutic ultrasound transducer of Fujio as modified to be configured to move relative to one another as taught by Weng. The motivation to do this yield predictable results such as controlling the focus of the array to improve the image quality of the overall array.   
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the knob of Fujio as modified to include controlling a curvature of the therapeutic ultrasound array as taught by Weng. The motivation to do this yield predictable results such as improving the therapeutic range and position of the ultrasound transducer with respect to the desired target location.  

Claim 2: Fujio as modified discloses all the elements above in claim 1, Fujio fails to disclose, further comprising mechanical movement of the therapeutic ultrasound array. 
However, Weng as discussed above, further discloses, further comprising mechanical movement of the therapeutic ultrasound array, 0067: “Fig. 13D adds additional complexity and capability in an ultrasound applicator 56, by permitting substantially full rotational motion of a rotatable carriage 21 that supports both a flexible transducer assembly 7 and a separate imaging transducer 23. One end of flexible transducer assembly 7 is coupled to support rod 5, which is affixed to rotatable carriage 21 and the opposite end is connected through support rod 5 to a movable solenoid member 22 a... A solenoid assembly 22 provides linear actuation to vary the radius of curvature of flexible transducer 7”). Here, linear actuation encompasses mechanical movement of the “flexible transducer assembly 7”, which corresponds to the therapeutic ultrasound array. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of Fujio as modified to include mechanical movement of the therapeutic ultrasound array as taught by Weng. The motivation to do this yields predictable results such as improving the capability and efficiency to focus at different depth and to shift the focus to different location. 
 
Claim 3: Fujio as modified discloses all the elements above in claim 1, Fujio fails to disclose, further comprising electronic movement of the therapeutic ultrasound array.  
However, Weng as discussed above, further discloses, further comprising electronic movement of the therapeutic ultrasound array as evidenced by paragraph 0067 as provided in claim 2. Specifically, the solenoid assembly 22, “when actuated with an electrical current, magnetically translates movable solenoid member 22 a longitudinally. Movable solenoid member 22 a is coupled to support rod 5, which is connected to one end of the flexible transducer” ([0067]) to adjust the radius of the curvature of the flexible transducer assembly 7.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device of Fujio as modified to include electronic movement of the therapeutic ultrasound array as taught by Weng. The motivation to do this yields predictable results such as improving the capability and efficiency to focus at different depth and to shift the focus to different location. 

Claim 5. Fujio as modified discloses all the elements above in claim 1, Fujio fails to disclose, wherein the therapeutic ultrasound array can be controlled via movement and time delay.  
However, Weng as relied upon in claim 1 further discloses in [0019]: “To control a location of a focus point of the transducer array, one form of the invention includes a beam steering mechanism, or controller, to adjust the phases or the delays of signals that drive the transducer elements,” wherein the phase adjustment encompasses the movement and the “delay of signals” encompasses the time delay.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the therapeutic ultrasound array of Fujio as modified to be controlled via movement and time delay as taught by Weng. The motivation to do this yields predictable results such as increasing the transduce bandwidth for better imaging resolution. 

Claim 7: Fujio as modified discloses all the elements above in claim 1, Fujio as modified discloses a plurality of endoscopic array elements on the optical monitoring means 119 (refer to the modification of Fujio as modified above in claim 1). As such Fujio as modified discloses, wherein the endoscopic array elements are positioned between the handle and the ultrasound transducer (Refer to FIG. 25, 27, and 28A), and wherein the endoscopic array elements are configured for image guidance of the therapeutic ultrasound array (Refer to Fig. 28A-B below 

    PNG
    media_image1.png
    374
    305
    media_image1.png
    Greyscale

Col 25 L.3-4: “The objective lens 132 allows an optical image of the tissue of interest to take place on the pickup surface of CCD 133…”; as well as
Col 27 L.55-56: “CCD 133 disposed in a plane of the focus of the objective lens 132.”; as well as 
Col 30 L.29-31: “the optical monitoring means 119 is set up so that the focus 123a is kept within its monitoring coverage 135”; as well as 
Col 31 L.51-59: “In FIG. 28B, the beam coverage 123 of the treatment ultrasonic beam, the ultrasonic monitoring coverage 128, and the monitoring coverage 135 overlap. As already described, the center axis 128a of the ultrasonic monitoring coverage 128 is designed to intersect the focus 123a, and the center axis 135a of the monitoring coverage 135 of the optical monitoring means 119 is designed to intersect the focus 123a, and position setting (or positioning) is thus easily performed in treatment.”; as well as
Col 33 L 7-9: “the optical monitoring means 119, specifically, the outer surface of the observation window that houses the objective lens 132”; as well as).
The monitoring coverage 135 is the window for the optical monitoring means 119 of the CCD. The beam coverage 123 is the window of the treatment ultrasound beam of the therapeutic ultrasound transducer 120. As such, when the monitoring coverage 135 and the beam coverage 123 both overlap at the focus 123a, positioning is easily performed for treatment. Thus, the endoscopic array elements are configured for guidance of the therapeutic ultrasound array. 

Claim 8: Fujio discloses, A device for focused ultrasound comprising (Abstract: “Provided on the side of a distal end of an insertion part are an observation ultrasonic transducer for acquiring an ultrasonic image and a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”): 
a body (ultrasound probe) having a proximal end and a distal end (FIG. 25); 
a handle (operation portion 108) positioned proximate to the proximal end (see FIG. 25) and configured to be held by a user during a surgical procedure (Col 26 L.41-45: “The ultrasonic probe 102A is constructed of a small tube (capillary) insert portion 107, a wide operation portion 108 which is formed on the proximal of the insert portion 107 and which is gripped by an operator for insertion and bending operations”); 
a therapeutic ultrasound transducer (ultrasonic treatment transducer 120) positioned proximate to the distal end (Refer to FIG. 27), wherein the therapeutic ultrasound transducer is configured to produce an acoustic beam (refer to the Abstract: “… a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”), 
an imaging ultrasound transducer (ultrasonic transducer 124, Refer to Col 27 L.27-28: “the convex-array ultrasonic transducer 124”) positioned proximate to the distal end (see FIG. 27), wherein the ultrasound transducer is positioned between the handle and the therapeutic ultrasound array (see FIG. 25, 27, and 28A), and wherein the ultrasound transducer is configured for imaging of a treatment site (Abstract: “Provided on the side of a distal end of an insertion part are an observation ultrasonic transducer for acquiring an ultrasonic image and a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused. Positioning or the like between the observation ultrasonic transducer and the therapeutic ultrasonic transducer is so conducted that a focusing point…..It is also made possible to confirm the position of the lesion part and to acoustically observe a state of the lesion part during irradiation of the therapeutic ultrasonic wave.”); 
a forward-facing endoscopic array element (the objective lens 132 with the CCD 133) that is positioned radially outward from the body; and (Col 27 L.56-57: “CCD 133 disposed in a plane of the focus of the objective lens 132.”; as well as Col 28 L.2-11: “The objective lens 132 allows an optical image of the tissue of interest to take place on the pickup surface of CCD 133. The CCD 133 is connected to an unshown video signal processing system in CCU 104 via a signal line 136. The signal from CCD 133 is converted by the video signal processing system into a video signal, which is then fed via the superimposing circuit 129 to the color monitor 6 where both ultrasonogram 130 and endoscopic image 137 are simultaneously displayed.”) 
As such, Fujio discloses an obtaining a signal with objective with a CCD that is converted to an endoscopic image. The objective lens with the CCD is positioned radially outward from the body as seen in FIG. 27 and 28A.
a joystick (knob 140) coupled to the handle (see FIG. 25) and configured to control steering of the therapeutic ultrasound array (Refer to Col 28 L.17-21: “Rotation of an angle knob 140 (FIG. 25) turns the pulley 138 which in turn pulls one of the angle wires 129 and loosens the other of the angle wires 129 so that a bend is formed in a manner that the bendable portion 115 is bent inwardly on the pulled wire 129 side.”; as well as Col 28 L.25-31: “The bendable portion 115 is freely bent, causing the ultrasonic treatment means 117, the ultrasonic monitoring means 118, the treatment function guide portion, and the optical monitoring means 119 all in front of the bendable portion 115 to look in any direction, and the construction of the bendable portion 115 has a construction similar to the bendable portion of the ordinary endoscope.”). 
As such, the knob controls the movement of the bendable portion thereby controlling the steering of the therapeutic ultrasound array. 
	Fujio fails to disclose that the endoscopic array element being a plurality of forward-facing endoscopic array elements. 
However, Fujio further discloses another embodiment with two objective lens and two CCDs, refer to Col 40 L.46-51: “The system 201 uses an ultrasonic probe 102C which comprises an optical monitoring means with two objective lenses and two CCDs. The endoscopic images picked up by two CCDs are signal processed by CCU 104 into video signal, which are output to a color monitor 106 via a superimposing circuit and the like.”
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the optical monitoring means 119 of Fujio, to include two objective lens and two CCD’s as taught by another embodiment of Fuijo. The motivation to do this yields predictable results such as improving the endoscopic image presentation. As such, this modification discloses, a plurality of forward-facing endoscopic array elements that are positioned radially outward from the body.
The above noted combination teaches all the above except for: and wherein a radius of curvature of the acoustic beam is varied using mechanical and electronic focusing, source frequency, and focusing location;
and a joystick configured to control a curvature of the therapeutic ultrasound array;
However, in an analogous interventional tool of the field of endeavor, Weng discloses, and wherein a radius of curvature of the acoustic beam is varied (0065: “Any readily obtainable linear actuator may be used to vary the focal position, for example, between F and F′ as shown, by rotating threaded shaft 1 and varying the radius of curvature of flexible transducer assembly 7.”) using mechanical and electronic focusing (0067: “Fig. 13D adds additional complexity and capability in an ultrasound applicator 56, by permitting substantially full rotational motion of a rotatable carriage 21 that supports both a flexible transducer assembly 7 and a separate imaging transducer 23. One end of flexible transducer assembly 7 is coupled to support rod 5, which is affixed to rotatable carriage 21 and the opposite end is connected through support rod 5 to a movable solenoid member 22 a... A solenoid assembly 22 provides linear actuation to vary the radius of curvature of flexible transducer 7”). Here, linear actuation encompasses mechanical movement of the “flexible transducer assembly 7”, which corresponds to the therapeutic ultrasound array. Furthermore, as evidenced by paragraph 0067 the solenoid assembly 22, “when actuated with an electrical current, magnetically translates movable solenoid member 22 a longitudinally. Movable solenoid member 22 a is coupled to support rod 5, which is connected to one end of the flexible transducer” ([0067]) to adjust the radius of the curvature of the flexible transducer assembly 7. ), source frequency (inherent to the system of Weng by the ultrasound transducers being configured to perform both imaging and therapy), and focusing location (as conveyed by focal positions F and F’ in Fig. 13A); and a joystick (knob 25) configured to control a curvature of the therapeutic ultrasound array. (0066: “FIG. 13C depicts an ultrasound applicator 54, which is entirely manual, since focal depth is set by manually turning a knob 25 on an external control housing 24. A flexible cable 27 is retracted or extended relative to a fixed sheath 28 as knob 25 is rotated about a central hub 26…As knob 25 is rotated, flexible cable 27 is either wound onto central hub 26, or is unwound from the hub. The longitudinal movement of flexible cable 27 pushes or pulls movable member 29…The longitudinal translation of movable member 29 causes the radius of curvature and focal point of flexible transducer assembly 7 to change accordingly.”; as well as 0067 which discloses that the flexible transducer assembly delivers therapeutic ultrasound energy, “therapeutic ultrasound energy delivered from flexible transducer assembly 7”.) 
As the knob is rotated the flexible cable pushes or pulls the movable member 29 to cause the radius of the flexible transducer assembly to change. Therefore, the knob is configured to control a curvature of the therapeutic ultrasound array.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the radius of the therapeutic ultrasound transducer of Fujio as modified discloses all the elements above in claim to include a radius of curvature of the acoustic beam is varied using mechanical and electronic focusing, source frequency, and focusing location as taught by Weng. The motivation to do this yield predictable results such as controlling the focus of the array to improve the image quality of the overall array.   
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the knob of Fujio as modified to include controlling a curvature of the therapeutic ultrasound array as taught by Weng. The motivation to do this yield predictable results such as improving the therapeutic range and position of the ultrasound transducer with respect to the desired target location.  

Claim 9: Fujio as modified discloses all the elements above in claim 8, Fujio further discloses, comprising a flexible catheter (Fujio described the catheter as being flexible in Col 28 L.12-14: “The bendable portion 115 connected to the end portion 114 is constructed a number of segments which are mutually connected in a flexible manner to allow a bending.”) through which at least a portion of the body, the therapeutic ultrasound transducer, and the imaging ultrasound transducer are configured to pass during the surgical procedure (Col 1 L14-18: “The present invention relates to an ultrasonic diagnosis and therapy (treatment) system having an ultrasonic probe which is inserted into a body cavity or coelom to emit an observation ultrasonic wave and a therapeutic ultrasonic wave.”).  

Claim 10: Fujio as modified discloses all the elements above in claim 8, Fujio further discloses, further comprising the therapeutic ultrasound transducer being positioned in a forward facing position such that the therapeutic ultrasound transducer faces in a direction that is away from the handle (Col 28 L.22-24: “The manipulation of the angle knob 140 allows bending in four directions, up and down, right and left, or two directions up and down, or right and left.”; as well as Col 28 L.25-29: “The bendable portion 115 is freely bent, causing the ultrasonic treatment means 117, the ultrasonic monitoring means 118, the treatment function guide portion, and the optical monitoring means 119 all in front of the bendable portion 115 to look in any direction”).
As such the therapeutic ultrasound transducer can be positioned/bent down to be in a forward facing position such that the therapeutic ultrasound transducer would be facing in a direction that is away from the handle. 

Claim 12: Fujio as modified discloses all the elements above in claim 8, Fujio discloses, further comprising a non-transitory computer readable medium (keyboard 150 connected to the controller 149, refer to Col 29 L.11-13: “Through the keyboard 150, treatment time may be set for the ultrasonic treatment means 117 or clinical recording of a patient may be input”) programmed for control of the device and processing of image data transmitted from the device (Col 29 L.20-27: “By entering inputs through the keyboard 150, the controller 149 sets parameter settings such as an intensity (or amplitude) of the driving voltage to the driving voltage generator 122 for the ultrasonic treatment means 117 to provide high-power ultrasonic output, modifies ultrasonic transmission settings for ultrasonogram, modifies signal processing settings for received signal, and controls images displayed on the color monitor 106.”).  

Claim 15: Fujio as modified discloses all the elements above in claim 8, Fujio as modified fails to disclose, further comprising the device being magnetic resonance imaging (MRI) compatible.  
However, Fujio discloses another embodiment with a device being magnetic resonance imaging (MRI) compatible (Col 42: L38-50: “FIG. 46 shows an fourteenth embodiment of the present invention, a diagnosis and treatment system 215 wherein the external image diagnosis device is a magnetic resonance imaging device (hereinafter referred to as MRI device) 216. Since the MRI device 216 acquires MR signal for imaging under the presence of a high-intensity static magnetic field that is caused by a magnetic gantry 217, an ultrasonic probe 218 which is used in combination with the MRI device 216 should be designed to work under the strong magnetic field. The diagnosis and treatment system 215 comprises the small tube (corresponding to the ultrasonic probe) which is constructed of non-magnetic or weak-magnetic material that has no effect on imaging process of the MIR device 216.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the material of the device of Fujio as modified to be MRI compatible as taught by the fourteenth embodiment of Fujio. The motivation to do this yields predictable results such as not effecting the imaging process of the MRI during therapeutic intervention; thereby improving the safety and efficiency of the procedure. 

Claim 24: Fujio as modified discloses all the elements above in claim 1, Fuiji fails to discloses, wherein the ultrasound array elements are configured to have different curvatures with respect to one another.  
However, Weng as relied upon in claim 1, further discloses, wherein the ultrasound array elements are configured to have different curvatures with respect to one another as illustrated by the curvature of each individual transducer element 232 in Figs. 17A-17D and 18A-18B. While it is not explicitly stated whether the curvatures of the individual transducer elements 232 are different relative to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual transducer elements 232 as one of a finite number of options to try: (1) The transducer elements having the same curvature or (2) the transducer elements having different curvatures. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the knob of Fujio as modified to have the ultrasound array elements being configured to have different curvatures with respect to one another as taught by Weng. The motivation to do this yield predictable results such as enhancing the flexibility and improving the therapeutic range and position of the ultrasound transducer with respect to the desired target location.  

Claim 29: Fujio as modified discloses all the elements above in claim 1, Fujio further discloses, wherein the therapeutic ultrasound array (120), the ultrasound transducer (124), and the endoscopic array elements (Col 40 L.46-51: “The system 201 uses an ultrasonic probe 102C which comprises an optical monitoring means with two objective lenses and two CCDs. The endoscopic images picked up by two CCDs are signal processed by CCU 104 into video signal, which are output to a color monitor 106 via a superimposing circuit and the like.” are not positioned within a housing (Refer to FIG. 25, 27, and 28A, elements 120 and 124 are not positioned within a housing and element 120 is not positioned with a housing of the operation portion 108.).  

Claim 30: Fujio as modified discloses all the elements above in claim 1, Fujio further discloses, wherein the therapeutic ultrasound array is configured to be curved inwards, outwards, or to a side relative to a central longitudinal axis of the handle (Col 28 L.22-24: “The manipulation of the angle knob 140 allows bending in four directions, up and down, right and left, or two directions up and down, or right and left.”; as well as Col 28 L.25-29: “The bendable portion 115 is freely bent, causing the ultrasonic treatment means 117, the ultrasonic monitoring means 118, the treatment function guide portion, and the optical monitoring means 119 all in front of the bendable portion 115 to look in any direction”).
In regard to the feature that the curvature is adjusted without having a movable rod coupled to a distal tip of the therapeutic ultrasound array, Fujio does not teach that a movable rod coupled to a distal tip of the therapeutic ultrasound array is needed when adjusting the curvature of the array. Furthermore, the fact that the therapeutic ultrasound transducer can be positioned in four directions, up and down, right and left such that the therapeutic ultrasound array is configured to be curved inwards, outwards, or to a side relative to a central longitudinal axis of the handle at least implicitly teaches that the position of the transducer array may be adjusted without having a movable rod coupled to a distal tip of the therapeutic ultrasound array.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng, as applied to claim 8 above, in further view of Carpentier et al (US 2011/0040172 A1, Filed 2009-04-09, hereinafter “Carpentier”). 
Claim 11: Fujio as modified discloses all the elements above in claim 8; however Fujio as modified in view of Weng does not teach further comprising robotic control of the delivery device.  
However, Carpentier discloses a medical system comprising a percutaneous probe and computerized system including a plurality of ultrasound treatment transducers, shares a technical field with the instant application and is relied upon instead. Specifically, Carpentier is relied upon to teach robotic control of a delivery device as evidenced by the flow chart of Fig. 13 that “at step 101, the applicator 11 comprising the inner rigid mandrel 12 is percutaneously inserted into the tissue of the patient's organ, either by hand or under image monitoring (external echography or MRI). Alternatively, a stereotaxis frame or a robot arm could be used, for example for cerebrally inserting the probe” ([0114]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Fujio as modified by Weng with the robotic arm of Carpentier in order to provide controlled insertion of the device into the patient; thereby, minimizing human error associated with manual insertion. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng, as applied to claim 8 above, in further view of Sanghvi et al (US 2011/0201976 A1, Filed 2011-04-25, hereinafter “Sanghvi”). 
Claim 13: Fujio as modified discloses all the elements above in claim 8, Fujio discloses that the device is configured for power. Specifically, Fujio discloses that the device emits high power focused ultrasonic beams, “The ultrasonic treatment transducer 120 constituting the ultrasonic treatment means 117 is used to emit a high-powered, converged beam (namely, focussed ultrasonic beam) for treatment” (Col 30 L56-60).
However, Fujio and Weng fail to explicitly teach: wherein the device is configured for power between 25- 40 W.  
However, Sanghvi, which discloses a method and system for providing high intensity focused ultrasound therapy to a treatment zone and shares a technical field with the instant application, is relied on instead. Specifically, Sanghvi teaches the “output level at maximum, TAP (total acoustic power) = 39W” ([0055]) of the probe 90. This value falls within the claimed range of 25-40W.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the power of Fujio as modified in view of Weng to be configured for power between 25-40 W as taught by Sanghvi. The motivation to do this yields predictable results such as providing a power output value of HIFU transducers in the field of minimally invasive medical procedures. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng, as applied to claim 8 above, in further view of Garbini et al (US 2008/0125611 A1, Filed 2007-11-21, hereinafter “Garbini”). 
Claim 14: Fujio as modified discloses all the elements above in claim 8, but Fujio and Weng fail to discloses, further comprising the device having a shape memory.  
However, Garbini, which discloses a memory alloy acoustic array for medical ultrasound and shares a technical field of invention with the instant application, specifically teaches that “shape-memory alloy or superelastic alloy components are used in ultrasound array fabrication” ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Fujio as modified in view of Weng to have a shape-memory as taught by Garbini to transition the transducer array between various curvature radii, “for example, the superelastic alloy returns the emitting face 22 of array 12 after a desired geometry after any distortion” ([0059]). 

Claims 16, 19-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al (US 5,471,988, Published 1995-12-05, hereinafter “Fujio”) in view of Weng et al (US 2001/0031922 A1, Filed 2000-12-22, hereinafter “Weng”) in view of Nita (US 2012/0330196 A1, Filed 2012-03-7). 
Claim 16: Fujio as modified A method for focused ultrasound comprising (Abstract: “Provided on the side of a distal end of an insertion part are an observation ultrasonic transducer for acquiring an ultrasonic image and a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”): 
introducing a portion of a device through a patient's skull during a surgical procedure (Col 1 L14-18: “The present invention relates to an ultrasonic diagnosis and therapy (treatment) system having an ultrasonic probe which is inserted into a body cavity or coelom to emit an observation ultrasonic wave and a therapeutic ultrasonic wave.”), wherein the device comprises: 
a body (ultrasound probe) having a proximal end and a distal end (See FIG. 25); 
a handle (operation portion 108) positioned proximate to the proximal end (see FIG. 25) and configured to be held by a user during the surgical procedure (Col 26 L.41-45: “The ultrasonic probe 102A is constructed of a small tube (capillary) insert portion 107, a wide operation portion 108 which is formed on the proximal of the insert portion 107 and which is gripped by an operator for insertion and bending operations”); 
a therapeutic ultrasound array (ultrasonic treatment transducer 120) positioned proximate to the distal end (See FIG. 27); 
an ultrasound transducer (ultrasonic transducer 124, R\refer to Col 27 L.27-28: “the convex-array ultrasonic transducer 124”) positioned proximate to the distal end (see FIG. 27), wherein the ultrasound transducer is positioned between the handle and the therapeutic ultrasound array (see FIG. 25, 27, and 28A); 
a forward-facing endoscopic array element (the objective lens 132 with the CCD 133) that is positioned radially outward from the body; and (Col 27 L.56-57: “CCD 133 disposed in a plane of the focus of the objective lens 132.”; as well as Col 28 L.2-11: “The objective lens 132 allows an optical image of the tissue of interest to take place on the pickup surface of CCD 133. The CCD 133 is connected to an unshown video signal processing system in CCU 104 via a signal line 136. The signal from CCD 133 is converted by the video signal processing system into a video signal, which is then fed via the superimposing circuit 129 to the color monitor 6 where both ultrasonogram 130 and endoscopic image 137 are simultaneously displayed.”) 
As such, Fujio discloses an obtaining a signal with objective with a CCD that is converted to an endoscopic image. The objective lens with the CCD is positioned radially outward from the body as seen in FIG. 27 and 28A.
a joystick (knob 140) coupled to the handle (see FIG. 25); 
controlling steering of the therapeutic ultrasound array and the ultrasound transducer to a region of interest within the patient using the joystick (Refer to Col 28 L.17-21: “Rotation of an angle knob 140 (FIG. 25) turns the pulley 138 which in turn pulls one of the angle wires 129 and loosens the other of the angle wires 129 so that a bend is formed in a manner that the bendable portion 115 is bent inwardly on the pulled wire 129 side.”; as well as Col 28 L.25-31: “The bendable portion 115 is freely bent, causing the ultrasonic treatment means 117, the ultrasonic monitoring means 118, the treatment function guide portion, and the optical monitoring means 119 all in front of the bendable portion 115 to look in any direction, and the construction of the bendable portion 115 has a construction similar to the bendable portion of the ordinary endoscope.”); 
As such, the knob controls the movement of the bendable portion thereby controlling the steering of the therapeutic ultrasound array. 
generating an acoustic beam toward the region of interest with the therapeutic ultrasound array; and (refer to the Abstract: “… a therapeutic ultrasonic transducer for outputting a therapeutic ultrasonic wave so as to be focused.”), 
generating an image view of the region of interest with the ultrasound transducer (Col 26 L.37-40: “a color monitor 106 for presenting both an endoscopic image and an ultrasonogram based on the video signal from CCU 104 and the video signal derived from the ultrasonic signal processing system.”).  
	Fujio fails to disclose that the seventh embodiment has a plurality of forward-facing endoscopic array elements that are positioned on the body 
However, Fujio further discloses another embodiment with two objective lens and two CCDs, refer to Col 40 L.46-51: “The system 201 uses an ultrasonic probe 102C which comprises an optical monitoring means with two objective lenses and two CCDs. The endoscopic images picked up by two CCDs are signal processed by CCU 104 into video signal, which are output to a color monitor 106 via a superimposing circuit and the like.”
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the optical monitoring means 119 of Fujio, to include two objective lens and two CCD’s as taught by another embodiment of Fuijo. The motivation to do this yields predictable results such as improving the endoscopic image presentation. As such, this modification discloses, a plurality of forward-facing endoscopic array elements that are positioned radially outward from the body.
The above noted combination teaches all the above except for: wherein a radius of curvature of the acoustic beam is varied using mechanical and electronic focusing, source frequency, and focusing location; and
However, in an analogous interventional tool of the field of endeavor, Weng discloses, wherein a radius of curvature of the acoustic beam is varied (0065: “Any readily obtainable linear actuator may be used to vary the focal position, for example, between F and F′ as shown, by rotating threaded shaft 1 and varying the radius of curvature of flexible transducer assembly 7.”) using mechanical and electronic focusing (0067: “Fig. 13D adds additional complexity and capability in an ultrasound applicator 56, by permitting substantially full rotational motion of a rotatable carriage 21 that supports both a flexible transducer assembly 7 and a separate imaging transducer 23. One end of flexible transducer assembly 7 is coupled to support rod 5, which is affixed to rotatable carriage 21 and the opposite end is connected through support rod 5 to a movable solenoid member 22 a... A solenoid assembly 22 provides linear actuation to vary the radius of curvature of flexible transducer 7”). Here, linear actuation encompasses mechanical movement of the “flexible transducer assembly 7”, which corresponds to the therapeutic ultrasound array. Furthermore, as evidenced by paragraph 0067 the solenoid assembly 22, “when actuated with an electrical current, magnetically translates movable solenoid member 22 a longitudinally. Movable solenoid member 22 a is coupled to support rod 5, which is connected to one end of the flexible transducer” ([0067]) to adjust the radius of the curvature of the flexible transducer assembly 7. ), source frequency (inherent to the system of Weng by the ultrasound transducers being configured to perform both imaging and therapy), and focusing location (as conveyed by focal positions F and F’ in Fig. 13A);
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the radius of the therapeutic ultrasound transducer of Fujio as modified discloses all the elements above in claim to include a radius of curvature of the acoustic beam is varied using mechanical and electronic focusing, source frequency, and focusing location as taught by Weng. The motivation to do this yield predictable results such as controlling the focus of the array to improve the image quality of the overall array.   
The above noted combination teaches all the above except for: 
introducing a portion of a device through a burr hole in a patient's skull, nor that the handle is configured to be positioned outside of the patient's skull and
However, Nita is relied on instead as it teaches “methods and apparatus for removing blood clots and tissue from the intracranial space of a patient's head using a trocar with an ultrasound device and visualization device to locate, dissolve and remove the blood clots” (Abstract), which shares a technical field of invention with the instant application.
Specifically, Nita teaches in claim 1 “forming at least one aperture in the patient's skull; placing an introducer through the aperture; placing a trocar through the introducer: advancing an ultrasound device through the trocar to a treatment location within the intracranial space.” Further, Fig. 15 illustrates “a cross sectional view of a human skull and brain, showing an introducer 100 placed through the aperture in the skull. The trocar device 156 is placed through the introducer 100” and “[a]n ultrasound device 112 having a handle 157 is introduced through the working channel of the trocar 156” ([0107]). As depicted, the handle 157 is positioned outside of the skull, and under the broadest reasonable interpretation of the term handle, its structure can be gripped by a user. 
As such, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have utilized the modification of Fujio as modified in view of Weng for intracranial procedures as an obvious application of focused ultrasound treatment. As such the modified combination above discloses a portion of a device through a burr hole of the patient’s skull during a surgical procedure; a handle to be positioned outside of the patient’s skull; and controlling steering of the therapeutic ultrasound array and the ultrasound transducer to a region of interest within the patient’s skull using a joystick. 

Claim 19: Fujio as modified discloses all the elements above in claim 16, Fujio fails to discloses, further comprising articulating elements of the therapeutic ultrasound array.  
However, Weng as relied upon in claim 16, further discloses, further comprising articulating elements of the therapeutic ultrasound array as evidenced by via (claim 49: “A method of mechanically controlling at least one of a desired direction and at a desired focal point of an ultrasound beam emitted by a plurality of separate ultrasound transducer elements, comprising the steps of: (a) providing a plurality of separate ultrasound transducer elements that are pivotally mounted to rotate when actuated by a linkage; (b) actuating the plurality of separate ultrasound transducer elements so that each emit an ultrasound signal; and (c) selectively rotating the plurality of separate ultrasound transducer elements about their respective axes so that the ultrasound signals they produce are combined in an ultrasound beam that is directed in at least one of a desired direction and at a desired focus.” Also, as previously conveyed, the array 231 of Figs 17 A-C and 18 A-B include the individual transducer elements 231.) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the knob of Fujio as modified to have the ultrasound array elements being configured to have different curvatures with respect to one another as taught by Weng. The motivation to do this yield predictable results such as enhancing the flexibility and improving the therapeutic range and position of the ultrasound transducer with respect to the desired target location.  

Claim 20: Fujio as modified discloses all the elements above in claim 16, Fujio further discloses,  further comprising delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer (Col 1 L14-18: “The present invention relates to an ultrasonic diagnosis and therapy (treatment) system having an ultrasonic probe which is inserted into a body cavity or coelom to emit an observation ultrasonic wave and a therapeutic ultrasonic wave.”) using a flexible catheter (Fujio described the catheter as being flexible in Col 28 L.12-14: “The bendable portion 115 connected to the end portion 114 is constructed a number of segments which are mutually connected in a flexible manner to allow a bending.”).  

Claim 21: Fujio as modified discloses all the elements above in claim 16, Fujio further discloses further comprising using a non-transitory computer readable medium (keyboard 150 connected to the controller 149, refer to Col 29 L.11-13: “Through the keyboard 150, treatment time may be set for the ultrasonic treatment means 117 or clinical recording of a patient may be input”) for delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer device (Col 29 L.20-27: “By entering inputs through the keyboard 150, the controller 149 sets parameter settings such as an intensity (or amplitude) of the driving voltage to the driving voltage generator 122 for the ultrasonic treatment means 117 to provide high-power ultrasonic output, modifies ultrasonic transmission settings for ultrasonogram, modifies signal processing settings for received signal, and controls images displayed on the color monitor 106.”).  

Claim 22: Fujio as modified discloses all the elements above in claim 16, Fujio further discloses delivering the device to a coelom for therapeutics (Claim 16 of Fujio) but fails to discloses, further comprising delivering the therapeutic ultrasound transducer for one of a group consisting of ablation of a tumor, drug delivery, and theranostic imaging and treatment.  
However, Weng as relied up on claim 16 further discloses in 0016: “the disclosed invention attempts to solve the “clear need for an ultrasound device that employs simple and highly efficient ultrasound transducer arrays usable for both imaging and therapy,” which encompasses the definition of theranostic applications. Further, “this kind of ultrasound device can be used to generate real-time ultrasound images of a patient's internal condition, provide ultrasound therapy to a treatment site, and monitor the treatment results. Such an ultrasound transducer should have variable geometry for treating different pathologies. In addition, the transducer array should be capable of generating high-intensity ultrasound to ablate or necrose tumors and other diseased tissues.” 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the therapeutic ultrasound transducer of Fujio as modified in view of Weng in view of Nita to include delivering ablation of a tumor as taught by Weng. The motivation to do this yields predictable results such as improving ablation of tumors.  

Claim 28: Fujio as modified discloses all the elements above in claim 16, Fujio as modified in view of Weng in view of Nita discloses, wherein introducing the portion of the device through the burr hole comprises (see analysis of claim 16 above) introducing the portion of the device into a ventricle in a brain of the patient (Nita: “In other alternative embodiments, one or more delivery devices are advanced through the hole(s) into the epidural space, one or more ventricles and/or an intracerebral space of the patient's brain” [0026]), wherein the radius of curvature is varied (modification of Weng as conveyed in claim 16 by “changing the geometric shape of the array” Weng [0020]) while the therapeutic ultrasound array is positioned within the ventricle, and wherein the acoustic beam is configured to ablate a tumor from within the ventricle (Nita: “The method of claim 1, further include [sic] removing one of the following; brain tissue, tumor tissue, cerebrospinal fluid, blood, blood clots, or combination of all”, claim 4 of Nita).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the knob of Fujio as modified to have the ultrasound array elements being configured to have different curvatures with respect to one another as taught by Weng. The motivation to do this yield predictable results such as enhancing the flexibility and improving the therapeutic range and position of the ultrasound transducer with respect to the desired target location.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng in view of Nita, as applied to claim 16 above, in further view of Carpentier et al (US 2011/0040172 A1, Filed 2009-04-09, hereinafter “Carpentier”). 
Claim 17: Fujio as modified discloses all the elements above in claim 16, but Fujio as modified in view of Weng in view of Nita fails to disclose, further comprising using robotic control for delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer to the region of interest.  
However, Carpentier discloses a medical system comprising a percutaneous probe and computerized system including a plurality of ultrasound treatment transducers, shares a technical field with the instant application and is relied upon instead. Specifically, Carpentier is relied upon to teach robotic control of a delivery device as evidenced by the flow chart of Fig. 13 that “at step 101, the applicator 11 comprising the inner rigid mandrel 12 is percutaneously inserted into the tissue of the patient's organ, either by hand or under image monitoring (external echography or MRI). Alternatively, a stereotaxis frame or a robot arm could be used, for example for cerebrally inserting the probe” ([0114]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Fujio as modified in view of Weng in view of Nita with the robotic arm of Carpentier in order to provide controlled insertion of the device into the patient; thereby, minimizing human error associated with manual insertion. As such, the modified combination above discloses, further comprising using robotic control for delivering the imaging ultrasound transducer and the therapeutic ultrasound transducer to the region of interest.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng in view of Nita, as applied to claim 16 above, in further view of Flint (US 2009/0306501 A1, Filed 2009-05-05). 
Claim 18: Fujio as modified discloses all the elements above in claim 16, but Fujio as modified in view of Weng in view of Nita fails to disclose, further comprising delivering the device to a brain through one of a group consisting of Kocher's point, a nasal cavity, through an eyebrow incision, Frazier's point, Dandy's point, Keen's point, and Paine's point.  
Instead, Flint teaches an “[a]pparatus for directed cranial access” (Abstract) that shares a technical field with the instant application of intracranial access for medical procedures. Specifically, Flint teaches that “an incision is made at the appropriate location in the subject's skull. For example, in a transfrontal approach to accessing a cerebral ventricle an incision is made near a location on the skull known as Kocher's point” ([0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the burr hole Fujio as modified in view of Weng in view of Nita into the skull at Kocher’s point as suggested by Flint as this represents “using standard neurological techniques” for intracranial access to “the appropriate location in the subject’s skull” ([0062]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng, as applied to claim 1 above, in further view of Ebbini et al (US 2013/0144165 A1, Filed 2011-05-09, hereinafter “Ebbini”).
Claim 23: Fujio as modified discloses all the elements above in claim 1, Fujio as modified in view of Weng fails to disclose, wherein the imaging of the treatment site comprises imaging of blood flow and coagulation of vasculature, and wherein the ultrasound transducer is also configured for capturing thermometry and stiffness data at the treatment site. While Fujio as modified by Weng discloses imaging of the treatment site it does not specify the types of obtained claimed information of claim 23 for the treatment site. 
However, Ebbini is relied on instead as it teaches an ultrasound system providing real-time imaging and therapy, which shares a technical field with the instant application. Specifically, Ebbini teaches that a “multi-modal imaging module can be configured to perform one or more different imaging analysis such as shown in Fig. 7A, including, but not limited to elasticity measurements (e.g., track movement and evaluate tissue stiffness or other tissue parameter, for example, thermal data due to tissue subjected to heat from an ultrasonic source exhibiting a stiffness that differs from that of un-treated tissue), vascular tracking (e.g., tracking motion for use in identifying structure to be treated), thermometry (e.g., generate thermal response data for controlling therapy), cavitation detection (e.g., to generate data indicative of cavitation, such as bubbles, for use in controlling therapy), tomographic imaging (e.g., to image using reconstruction techniques for identifying targets or use in controlling therapy), HIFU beam mapping (e.g., to control beam refocusing), etc.” ([0115]). Further, “control image data may be realized from M2D mode imaging designed to maximize the lateral extent of the imaged region at sufficiently high frame rates to capture the full dynamics of the vessel wall and the flow within the vessel” ([0151]). Here, since coagulation of blood defines the change of blood from a liquid to a solid or semi-solid state which is necessarily reflected in the blood flow within a vessel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging transducer of Fujio as modfied in view of Weng with the multi-modal transducer element of Ebbini in order to provide multiple pieces of data “to control therapy using feedback generated using image data” ([0115]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio in view of Weng, as applied to claim 1 above, in further view of Salman et al (US 2014/0296866 A1, Filed 2014-05-15, hereinafter “Salman”).
Claim 25: Fujio as modified discloses all the elements above in claim 1, Fuji as modified discloses endoscopic array elements as discussed above in claim 1 (refer to the motivation of Fuji as modified). However, Fuiji as modified fails to discloses, wherein the endoscopic array elements that are circumferentially offset from one another with respect to the body,
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the particular arrangement of the endoscopic array elements to be circumferentially offset from one another with respect to the body since the only difference between the prior art and the claims is the relative arrangement and a device having the claimed relative arrangement would not perform differently than the prior art device. As such, this modification amounts to rearrangement of parts, See MPEP 2144.04. Furthermore, the Applicant has not provided any criticality in the specification and drawling’s to the position of the endoscopic elements being circumferentially offset from one another with respect to the body.
The above noted combination teaches all the above except for:
 wherein the endoscopic array elements are configured to capture images that show where the distal end is located anatomically in real-time. 
However, Salman discloses multiple viewing elements on a endoscope and is relied upon to teach wherein the endoscopic array elements are configured to capture images that show where the distal end is located anatomically in real-time as evidenced by 0171: “a method for operating an endoscope with multiple viewing elements, the method comprising: generating a front view using a front-pointing viewing element located in a tip section of the endoscope; generating at least one side view using at least one side-pointing viewing element located at or in proximity to a distal end of said tip section; displaying said front and side views concurrently and in real-time on at least one display;”; as well as 0413: “the field of view of the side cameras allows view of the front direction of the tip and accordingly of the endoscope.” as well as 0414: “This configuration, advantageously, may allow for a higher rate of detection, compared to conventional configurations, of pathological objects that exist in the body cavity in which the endoscope operates.”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the endoscopic array elements of Fujio as modified in view of Weng to be configured to capture images that show where the distal end is located anatomically in real-time as taught by Salman. The motivation to do this yields predictable results such as improving the guidance of the distal tip of the endoscope operating within the body. 

Claim 26: Fujio as modified discloses all the elements above in claim 25, Fuji discloses wherein the endoscopic array element (the objective lens 132 with the CCD 133) is positioned between the therapeutic ultrasound array and the handle (Refer to FIG. 27 and 28A).
Fujio as modified discloses, a plurality of forward-facing endoscopic array elements that are positioned radially outward from the body as discussed in claim 1 above. As such the modified combination would discloses, wherein the endoscopic array elements are positioned between the therapeutic ultrasound array and the handle. Refer to the modification of Fujio as modified in claim 1. 

Claim 27: Fujio as modified discloses all the elements above in claim 25, Fuji as modified discloses wherein further comprising a disc that extends radially outward from the body, wherein the endoscopic array elements are coupled to a forward-facing side of the disc (Refer to the re-produced Fig. 28 below and Fujio as modified above in claim 1, which discloses a plurality of forward-facing endoscopic array elements).   

    PNG
    media_image2.png
    354
    450
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                       

/YI-SHAN YANG/Primary Examiner, Art Unit 3793